               Case 20-40061-KKS          Doc 21     Filed 05/27/20      Page 1 of 2



              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION
In re:                                     CASE NO. 20-40061-KKS
                                           CHAPTER 7
TAMMY L. WADDELL,

       Debtors.
                                              /

                             ORDER GRANTING
             MOTION FOR RELIEF FROM THE AUTOMATIC STAY (DE 16)

       THIS CASE came for consideration on negative notice on the Motion for Relief from the

Automatic Stay (DE 16) filed by U.S. BANK TRUST NATIONAL ASSOCIATION, AS

TRUSTEE OF CABANA SERIES III TRUST on April 28, 2020. No response having been filed

in accordance with Local Rule 2002-2, it is

       ORDERED:

       1.      The automatic stay arising by reason of 11 U.S.C. 362 is lifted as to Movant, and

Movant may complete the action in state court for the foreclosure of its mortgage, including post

sale and eviction actions, and short sale or deed in lieu, against the real property legally described

as to Movant's interest in the property located 9325 Buck Haven Trail, Tallahassee, FL 32312, and

legally described as:

       LOT 33, BLOCK “AW” OF KILLEARN LAKES UNIT 3, ACCORDING TO THE
       PLAT THEREOF AS RECORDED IN PLAT BOOK 6, PAGE 42, OF THE
       PUBLIC RECORDS OF LEON COUNTY, FLORIDA.
       2.      The relief granted permits Movant to pursue in rem actions against the property,

and not an in personam judgment against the Debtor.
              Case 20-40061-KKS         Doc 21    Filed 05/27/20     Page 2 of 2



       3.     The 14-day stay described by Bankruptcy Rule 4001(a)(3) is waived.




                             May 27, 2020
       DONE AND ORDERED on ___________________________.



                                            ______________________________
                                            KAREN K. SPECIE
                                            United States Bankruptcy Judge

Attorney Matthew Klein, Esq. is directed to serve a copy of this order pursuant to the applicable
Rules and file a proof of service within 3 days of entry of the order.

Order Prepared by Matthew Klein, Esq.
